EXHIBIT 99.5 ISDAÒ International Swaps and Derivatives Association, Inc. CREDIT SUPPORT ANNEX to the Schedule to the Master Agreement dated as of March 30, 2007 between LEHMAN BROTHERS SPECIAL FINANCING INC. THE BANK OF NEW YORK, not in its individual or corporate capacity but solely as Swap Contract Administrator and Corridor Contract Administrator for CWABS Asset-Backed Certificates Trust 2007-6 Party A Party B This Annex supplements, forms part of, and is subject to, the above-referenced Agreement, is part of its Schedule and is a Credit Support Document under this Agreement with respect to each party. Accordingly, the parties agree as follows: Paragraph 1. Interpretation(a) Definitions and Inconsistency. Capitalized terms not otherwise definedherein or elsewhere in this Agreement have the meanings specified pursuant toParagraph 12, and all references in this Annex to Paragraphs are to Paragraphsof this Annex. In the event of any inconsistency between this Annex and theother provisions of this Schedule, this Annex will prevail and in the event ofany inconsistency between Paragraph 13 and the other provisions of this Annex,Paragraph 13 will prevail.(b) Secured Party and Pledgor. All references in this Annex to the "SecuredParty" will be to either party when acting in that capacity and allcorresponding references to the "Pledgor" will be to the other party whenacting in that capacity; provided, however, that if Other Posted Support isheld by a party to this Annex, all references herein to that party as theSecured Party with respect to that Other Posted Support will be to that partyas the beneficiary thereof and will not subject that support or that party asthe beneficiary thereof to provisions of law generally relating to securityinterests and secured parties.Paragraph 2. Security InterestEach party, as the Pledgor, hereby pledges to the other party, as the SecuredParty, as security for its Obligations, and grants to the Secured Party afirst priority continuing security interest in, lien on and right of Set-offagainst all Posted Collateral Transferred to or received by the Secured Partyhereunder. Upon the Transfer by the Secured Party to the Pledgor of PostedCollateral, the security interest and lien granted hereunder on that PostedCollateral will be released immediately and, to the extent possible, withoutfurther action by either party.Copyright (C) 1994 by International Swaps and Derivatives Association, Inc.Paragraph 3. Credit Support Obligations(a) Delivery Amount. Subject to Paragraphs 4 and 5, upon a demand made by theSecured Party on or promptly following a Valuation Date, if the DeliveryAmount for that Valuation Date equals or exceeds the Pledgor's MinimumTransfer Amount, then the Pledgor will Transfer to the Secured Party EligibleCredit Support having a Value as of the date of Transfer at least equal to theapplicable Delivery Amount (rounded pursuant to Paragraph 13). Unlessotherwise specified in Paragraph 13. the "Delivery Amount" applicable to thePledgor for any Valuation Date will equal the amount by which: (i) the Credit Support Amount exceeds (ii) the Value as of that Valuation Date of all Posted Credit Support held by the Secured Party.(b) Return Amount. Subject to Paragraphs 4 and 5, upon a demand made by thePledgor on or promptly following a Valuation Date, if the Return Amount forthat Valuation Date equals or exceeds the Secured Party's Minimum TransferAmount, then the Secured Party will Transfer to the Pledgor Posted CreditSupport specified by the Pledgor in that demand having a Value as of the dateof Transfer as close as practicable to the applicable Return Amount (roundedpursuant to Paragraph 13). Unless otherwise specified in Paragraph 13, the"Return Amount" applicable to the Secured Party for any Valuation Date willequal the amount by which: (i) the Value as of that Valuation Date of all Posted Credit Support held by the Secured Party exceeds (ii) the Credit Support Amount."Credit Support Amount" means, unless otherwise specified in Paragraph 13, forany Valuation Date (i) the Secured Party's Exposure for that Valuation Dateplus (ii) the aggregate of all Independent Amounts applicable to the Pledgor,if any, minus (iii) all Independent Amounts applicable to the Secured Party,if any, minus (iv) the Pledgor's Threshold; provided, however, that the CreditSupport Amount will be deemed to be zero whenever the calculation of CreditSupport Amount yields a number less than zero.Paragraph 4. Conditions Precedent, Transfer Timing, Calculations andSubstitutions(a) Conditions Precedent. Each Transfer obligation of the Pledgor underParagraphs 3 and 5 and of the Secured Party under Paragraphs 3, 4(d)(ii), 5and 6(d) is subject to the conditions precedent that: (i) no Event of Default, Potential Event of Default or Specified Condition has occurred and is continuing with respect to the other party; and (ii) no Early Termination Date for which any unsatisfied payment obligations exist has occurred or been designated as the result of an Event of Default or Specified Condition with respect to the other party.(b) Transfer Timing. Subject to Paragraphs 4(a) and 5 and unless otherwisespecified, if a demand for the Transfer of Eligible Credit Support or PostedCredit Support is made by the Notification Time, then the relevant Transferwill be made not later than the close of business on the next Local BusinessDay; if a demand is made after the Notification Time, then the relevantTransfer will be made not later than the close of business on the second LocalBusiness Day thereafter.(c) Calculations. All calculations of Value and Exposure for purposes ofParagraphs 3 and 6(d) will be made by the Valuation Agent as of the ValuationTime. The Valuation Agent will notify each party (or the other party, if theValuation Agent is a party) of its calculations not later than theNotification Time on the Local Business Day following the applicable ValuationDate (or in the case of Paragraph 6(d), following the date of calculation).
